PER CURIAM.
G.E.H. appeals his juvenile delinquency adjudication for possession of marijuana. We affirm the adjudication, but reverse the disposition order.
The trial court erred in imposing an indeterminate period of community control for the offense of possession of marijuana. On remand, the term must be limited to one year, the maximum adult sentence for that offense. See J.D. v. State, 732 So.2d 1135 (Fla. 2d DCA 1999); M.B. v. State, 706 So.2d 942 (Fla. 2d DCA 1998); M.G. v. State, 696 So.2d 1340 (Fla. 2d DCA 1997); *1212M.S. v. State, 695 So.2d 891 (Fla. 2d DCA 1997).
Accordingly, we reverse the trial court’s disposition order and remand to the trial court with directions to enter a new disposition order consistent with this opinion.
Affirmed in part, reversed in part and remanded.
CAMPBELL, A.C.J., FULMER and DAVIS, JJ., Concur.